This is an action in tort for injuries the plaintiff suffered when she fell while walking down a stairway in the defendant’s department store. A verdict for the defendant was directed and the plaintiff excepted. Viewed in the light most favorable to the plaintiff, the evidence shows the following. At the time of the accident the plaintiff was holding onto the railing as she went down the stairway. She was wearing high-heeled shoes. Her shoe slipped on a stair and she fell, suffering injury. The stair on which she fell was slippery and its edge was worn down about a quarter of an inch. We think this evidence was insufficient to permit submission of the case to the jury. Shinkwin v. H. L. Green Co. Inc. 318 Mass. 70. To the extent that Bennett v. Jordan Marsh Co. 216 Mass. 550, is contrary, we decline to follow it.

Exceptions overruled.